Case 19-15056   Doc 41-1   Filed 08/23/19   Page 1 of 5




   EXHIBIT A
                  Case 19-15056       Doc 41-1        Filed 08/23/19   Page 2 of 5



                                 SETTLEMENT AGREEMENT

        THIS SETTLEMENT AGREEMENT (“Agreement”) is by and between Monique D.
Almy, solely in her capacity as the duly appointed Chapter 7 trustee (“Trustee”) of the
bankruptcy estate (“Estate”) of Jeffrey Douglas Rathell, Sr. (“Debtor”), on the one hand, and the
Debtor, on the other hand (the parties to this Agreement, collectively, the “Settling Parties,” and
each a “Settling Party”).

        WHEREAS, on April 12, 2019 (“Petition Date”), the Debtor filed a voluntary petition for
relief under Chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the
District of Maryland (“Bankruptcy Court”), thereby commencing Case No. 19-15056 (“Case”).
Thereafter, the Trustee was duly appointed the Chapter 7 trustee for the Estate by the U.S.
Trustee for Region Four.

        WHEREAS, the Debtor sold his one-half interest in a condominium in Ocean City,
Maryland (“Property”) to his then-girlfriend (they owned the Property jointly) for what the
Trustee believes was less than reasonably equivalent value during the two-year period prior to
the Petition Date, which would constitute an avoidable transfer recoverable by the Trustee in the
Case (“Transfer”). The Debtor disputes that the Transfer is avoidable or was made for less than
the reasonably equivalent value.

        WHEREAS, in order to quantify the monetary value of the Transfer (e.g., the Debtor’s
equity portion in the sold Property), a market analysis of the Property at the time of the sale in
September 2017 opined that the Property had a value at the low range of $235,000. From this, a
10% reduction was applied to capture the fluctuating market over the 18 months since the sale,
leaving a total value for the Property of $211,500. Equity in the Property was determined by
netting out the $157,717 mortgage debt outstanding at the time of sale (ultimately paid off by the
girlfriend through refinancing), leaving total equity of approximately $54,000. Thus, the
Debtor’s one-half equity interest in the Property at the time of sale was approximately $27,000.

        WHEREAS, as a result of arm’s length negotiations, the Trustee and Debtor have agreed
to resolve the Estate’s avoidance claim against the Transfer (“Settled Claim”) pursuant to the
terms of this Agreement, which allows the Trustee to avoid litigation with the Debtor with
respect to the Settled Claim, as well as the recovery of value for the Estate and its creditors.

        WHEREAS, the Settling Parties have concluded that the proposed settlement is in the
best interests of the Estate, considering, among other things, the cost, delay and uncertainty
associated with litigation.

        WHEREAS, the Settling Parties desire to fully and finally resolve all matters between
themselves whatsoever, including any and all actions, rights, claims, demands, disputes,
damages, counterclaims, cross-claims, obligations, liabilities and causes of action of any kind or
character whether asserted or unasserted, direct or indirect, pertaining to, related to, or that could
be raised with respect to the Transfer.



                                                  1
DCACTIVE-51140304.1
                  Case 19-15056      Doc 41-1        Filed 08/23/19   Page 3 of 5



       NOW, THEREFORE, in consideration of the premises, payments, releases and other
good and valuable consideration set forth below, the receipt and sufficiency of which are hereby
acknowledged, the Settling Parties agree as follows:

      1.        The recitals above are incorporated into and made a substantive part of this
Agreement.

        2.     Subject to the terms and conditions of this Agreement and the approval of this
Agreement by a final, non-appealable order in the Case, the Settling Parties agree to settle any
and all claims, demands, obligations, actions, and causes of action at law or in equity that the
Trustee, solely in her capacity as Trustee of the Estate, asserted or could have asserted under the
Bankruptcy Code against the Debtor or any of his respective successors or assigns, arising out of
the Settled Claim in consideration of the payment by the Debtor of the lump sum of $27,000.00
(“Settlement Amount”). Prior to or upon execution of this Agreement by the Debtor, he shall
pay the Settlement Amount to the Trustee to be held pending entry of a final, non-appealable
order in the Case approving this Agreement.

        3.     Upon payment of the Settlement Amount, the approval of this Agreement by a
final, non-appealable order in the Case, and the execution of this Agreement by the Settling
Parties, the Trustee, solely in her capacity as Trustee of the Estate, waives and releases the
Debtor and his respective successors or assigns, from any and all actions, rights, claims,
demands, defenses, disputes, damages, counterclaims, cross-claims, obligations, liabilities and
causes of action relating to the Settled Claim, provided, however, the Trustee does not waive or
release, and nothing herein shall be construed as waiving or releasing, any and all claims and
causes of action to enforce the terms of this Agreement.

         4.      Upon payment of the Settlement Amount, the approval of this Agreement by a
final, non-appealable order in the Case, and the execution of this Agreement by the Settling
Parties, the Debtor waives and releases the Trustee and the Estate and its assigns, agents,
officers, directors, attorneys, predecessors, affiliates and successors from any and all actions,
rights, claims, demands, defenses, disputes, damages, counterclaims, cross-claims, obligations,
liabilities and causes of action against the Trustee and/or the Estate relating to the Settled Claim,
provided, however, the Debtor does not waive or release, and nothing herein shall be construed
as waiving or releasing, any and all claims and causes of action to enforce the terms of this
Agreement.

        5.     Subject to the approval of this Agreement by a final, non-appealable order in the
Case, each of the signatories to this Agreement represents and warrants that he or she is
authorized to execute this Agreement on behalf of his or her respective party or parties and by
such signature to bind that party or parties to this Agreement.

       6.     The Trustee agrees to use reasonable efforts to obtain from the Bankruptcy Court
an order approving this Agreement, which order shall be final and non-appealable.




                                                 2
DCACTIVE-51140304.1
                  Case 19-15056      Doc 41-1       Filed 08/23/19   Page 4 of 5



       7.      It is expressly understood and agreed that the terms hereof, including the recital
paragraphs and headings, are contractual and that the agreement herein contained and the
consideration transferred is to compromise disputed claims and avoid litigation, and that no
statement made herein, payment, release or other consideration given shall be construed as an
admission of any kind.

        8.     Each Settling Party represents that he or she has read this Agreement, understands
all the terms herein, and is fully aware of its intent and its legal effect and has not been
influenced to any extent whatsoever by any representation or statement made by another Settling
Party except as expressly set forth in this Agreement.

        9.      Each Settling Party acknowledges (i) that he or she has participated in the
negotiation of this Agreement, and no provision of this Agreement shall be construed against or
interpreted to the disadvantage of a Settling Party by any court or other governmental or judicial
authority by reason of such Settling Party having or being deemed to have structured, dictated or
drafted such provision; (ii) that he or she has at all times had access to an attorney in the
negotiation of the terms of and in the preparation and execution of this Agreement, and that he or
she has had the opportunity to review, analyze and discuss this Agreement, and the factual
matters underlying this Agreement, with his or her counsel for a sufficient period of time prior to
the execution and delivery of this Agreement, and that he or she is fully aware of the intent and
legal effect of this Agreement; (iii) that all of the terms of this Agreement were negotiated at
arm’s length; and (iv) that this Agreement was prepared and executed without fraud, duress,
undue influence, or coercion of any kind exerted by a Settling Party upon the other Settling
Party.

         10.     Each Settling Party agrees to execute and deliver, or cause to be executed and
delivered, from time to time, such further instruments or documents as may be required to
facilitate the carrying out of the intention of this Agreement.

        11.     This Agreement constitutes the sole and entire agreement among the Settling
Parties and supersedes all prior agreements, negotiations and discussions among them with
respect to the subject matter covered herein. This Agreement shall not constitute a settlement or
release of any claims or rights that may be enjoyed by any of the Settling Parties that are not
expressly resolved herein.

       12.     Any amendment to this Agreement must be in writing and signed by the
authorized representative of each of the Settling Parties and approved by the Bankruptcy Court.

        13.     This Agreement may be executed in multiple counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the same agreement.
This Agreement may be executed by facsimile signature, which shall have the same force and
effect as an original signature.

        14.    This Agreement shall be construed and interpreted in accordance with applicable
federal law and the laws of the State of Maryland.


                                                3
DCACTIVE-51140304.1
                  Case 19-15056     Doc 41-1       Filed 08/23/19   Page 5 of 5



        15.     The Bankruptcy Court shall retain exclusive jurisdiction to interpret and enforce
the terms of this Agreement and to resolve any disputes in connection herewith.

       IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed this
Agreement with the specific intention of creating a document under seal as of the date(s) written
below.

Dated: August ____, 2019                    _________________________________ (SEAL)
                                            Monique D. Almy, solely in her capacity as the
                                            Trustee of the Debtor’s Estate


Dated: August ____, 2019                    _________________________________ (SEAL)
                                            Jeffrey Douglas Rathell, Sr.




                                               4
DCACTIVE-51140304.1
